*66Dissenting Opinion
Achor, J.
The time issue has been one of the most vexing problems facing successive legislators of this state for many years. The 1957 legislature enacted a law intended to establish a uniform but variable “Standard Time” for the entire state of Indiana.
We are asked to construe that law as applied to the law fixing the closing hours of taverns.
This court does not consider the wisdom or propriety of laws which fix the closing hours of taverns. Public policy upon this issue rests solely with the legislature. In my opinion the legislature has stated the law upon this issue in clear and unambiguous terms in the 1957 Act. For this court to interpret the law on the basis of ambiguities and limitations within the law which, in my opinion, does not exist, is not statutory construction but judicial legislation. It is this aspect of the case with which I have grave concern.
The Alcoholic Beverage Act of 1945 [ch. 357, §5, p. 1737] [§12-436, Burns’ 1956 Repl.] fixes the closing hours of taverns according to Central Standard Time (except during war time, which was then in effect).
Appellee contends that the 1957 Act is not applicable to the operators of taverns but only to public officers, agents and employees and, in support of this contention, it argues several well established rules of statutory construction. However, in my opinion, such rules of construction have no application in the case at bar. In my opinion the 1957 Act which we are asked to construe is clear and unambiguous and completely covers the issue regarding the standard of time in all laws relating to time, including the 1945 Act. Therefore under the facts before us all other rules of construction must yield to the fundamental rule that the provisions of a prior act are repealed by implica*67tion or supplementation by the provisions of a- subsequent act which are in irreconcilable conflict therewith. Straus Bros. v. Fisher (1928), 200 Ind. 307, 163 N. E. 225; Renner v. State (1914), 182 Ind. 394, 106 N. E. 703; Greenbush Cemetery Assn. v. Van Natta (1911), 49 Ind. App. 192, 94 N. E. 899; Walter v. The State (1885), 105 Ind. 589, 5 N. E. 735; 1950 O. A. G. 215.
The answer to the problem requires an analysis of the 1957 Act. The pertinent part of this act provides:
“. . . in all laws, statutes, orders, decrees, rules and regulations relating to the time of performance of any act of any officer or department of this state, or of any county, township, city or town, municipal corporation, agency or instrumentality of the state, or school corporation, or relating to the time in which any rights shall accrue or determine, or within which any act shall or shall not be performed by any person subject to the jurisdiction of the state, and in all the public schools and in all institutions of the state, or any county, township, city or town, municipal corporation, agency or instrumentality of the state, or school corporation, and in all contracts or choses in action made or to be performed in the state, it shall be understood and intended that the time shall be the time prescribed in this section.” [Acts 1957, ch. 172, §1, p. 356.] [§60-2201, Burns’ 1957 Supp.]
The act also repealed all laws or parts of laws in conflict therewith.
Thus the 1957 Act is expressly made to govern all laws relating to time, as the question of time is by law made to control the acts or operation of the following public officers, persons or subject matter:
1. All laws relating to the performance of any act by officers or agents of the state, or instrumentalities of the state;1
*682. All laws relating to time in which any right shall accrue or determine;
3. All laws relating to time within which any act shall or shall not be performed by any person subject to the jurisdiction of the state.
The act further provides that in all public schools and state institutions, etc., and that with respect to all contracts or choses in action made or to be performed by the state, the time shall be the time prescribed by the 1957 Act. Thus the pertinent and controlling part of the 1957 Act provides that, “. . . in all laws . . . relating to the time . . . within which any act shall or shall not be performed by any person subject to the jurisdiction of the state, ... it shall be understood and intended that the time shall be the time prescribed in this section.” (Our italics.) §60-2201, supra.
In my opinion the above language is clear, unequivocal and in total conflict with the provision of the 1945 Act which formerly established a different standard of time under which taverns were permitted to operate. For this reason I believe the 1957 Act repealed the 1945 Act to the extent that it established a different standard of time and that the Act of 1957 which established Indiana Standard Time is now controlling.
NOTE.—Reported in 154 N. E. 2d 708.

. Violation of this law by public officers or agents is made a misdemeanor under eh. 172, §5, p. 356 Acts 1957 [§60-2205, Burns’ 1957 Súpp.].